SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

404
KA 09-02280
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

MARGARET MOONEY, DEFENDANT-APPELLANT.


JASON J. BOWMAN, ONTARIO, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered June 18, 2009. The judgment convicted
defendant, upon a jury verdict, of robbery in the second degree (two
counts) and assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her following a
jury trial of assault in the second degree (Penal Law § 120.05 [6])
and two counts of robbery in the second degree (§ 160.10 [1], [2]
[a]), defendant contends that the evidence of physical injury is
legally insufficient to support her conviction. Because defendant’s
motion for a trial order of dismissal was not “ ‘specifically
directed’ at th[at] alleged error,” defendant failed to preserve her
contention for our review (People v Gray, 86 NY2d 10, 19). Contrary
to defendant’s further contention, viewing the evidence in light of
the elements of the crimes as charged to the jury (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495; People v Robinson, 104 AD3d 1312, 1312, lv denied 21
NY3d 1008).




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court